Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 12/09/2021, with respect to claim 1 (and therefore dependent claims 2-15, and 26-28), and amended claim 16 (and therefore dependent claim 17) have been fully considered and are persuasive.  
Claims 18-25 are being canceled by applicant. 
Reasons for Allowance
Claims 1-17, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: an image sensor comprising: “a fence pattern including a lower portion buried in the anti-reflection layer and an upper portion separating the color filters from each other” and “ wherein a width of the upper portion of the fence pattern is greater than a width of the lower portion, wherein the lower portion and the upper portion of the fence pattern are insulating layers” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-15, and 26-28 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: an image sensor comprising: “a fence pattern including a lower portion buried in the anti-reflection layer and an upper portion separating the color filters from each other, wherein a width of the upper portion of the fence pattern is greater than a width of the lower portion” and “a separation pattern separating photoelectric conversion regions from each other, wherein at least a portion of the separation pattern is formed of a material including silicon” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 16. 
See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 16, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 16 is deemed patentable over the prior art.
	Claim 17 is allowed as those inherit the allowable subject matter from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Oishi (US 2014/0016012 A1; hereinafter Oishi) discloses an image sensor (Fig.10) device configuration that includes an antireflective layer (115A; [0184]) and color filters (17) on top of it; also discloses fence pattern (90B) having lower portion separating the anti-reflective layers and the color filters.
Oishi however, does not disclose that the lower portion of the fence pattern is buried in the anti-reflective layers and also does not disclose that a width of the upper .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 17, 2021